Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.) rendered March 17, 2009. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the case is held, the decision is reserved and the matter and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in People v Gibson ([appeal No. 1] 122 AD3d 1331 [Nov. 14, 2014]).
Present — Scudder, PJ., Smith, Peradotto, Carni and Sconiers, JJ.